DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 17 is objected to because of the following informalities: “oxidized” in line 5 is missing an “o”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1, 3, 5, 9-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (“Highly Reversible Li Insertion at 4 V in ε-VOPO4/α-LiVOPO4 Cathodes”) in view of Sano (U.S. Patent Publication 2013/0260228).
Kerr discloses a method of making a lithium ion battery cathode comprising: grinding together an ε-VOPO4 active material, acetylene black as a conductive carbon, and poly(vinylidene difluoride) as a binder, and applying the mixture to an aluminum foil current collector (Page 460, 1st column), as recited in claims 1, 5, 18 and 19 of the present invention.  Kerr also discloses that the ε-VOPO4 is formed hydrothermally (Page 460, 2nd paragraph), as recited in claim 3 of the present invention.  Kerr teaches that the proportion of active material to conductive carbon to binder is 75:20:5 (Page 460, 3rd paragraph).  Kerr also teaches that the ε-VOPO4 has a capacity of 205 mAh/g at C/10 when the voltage window is expanded to 2.0-4.0 V (Page 461, right column), as recited in claim 19 of the present invention.
Kerr fails to disclose that the mixture is formed into a slurry prior to applying to the current collector, and that the battery also discloses a lithium ion anode, an electrolyte and a supporting salt.
Sano discloses a process of forming a cathode for a lithium ion secondary battery comprising mixing a LiVOPO4 active material with acetylene black and polyvinylidene fluoride, dispersing the mixture in NMP to prepare a slurry, and applying the slurry onto an aluminum foil current collector (Paragraph 0035), as recited in claims 1 and 19 of the present invention.  Sano also discloses that the battery can comprise a lithium ion anode, and an electrolyte comprising a lithium salt and a solvent (Paragraph 0016 and 0028), as recited in claim 18 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the mixture of Kerr could be made into a slurry prior to applying to the current collector because Sano teaches that this technique allows for the mixture to be more evenly distributed across the current collector.  It also would have been obvious to one of ordinary skill in the art that the lithium ion battery of Kerr would also include a lithium ion anode and electrolyte because Sano teaches that these are necessary components for a lithium ion battery to be able to work.
Regarding claims 9 and 17, it would have been obvious to one of ordinary skill in the art that vanadium has properties that would allow it to have a first state in which at least 80 mol% of the vanadium is oxidized in a first oxidation state and associated with two lithium ions per vanadium ion, and a second state in which at least 80 mol% of the vanadium is oxidized in a second oxidation state which differs by two from the first oxidation state.  Additionally, the materials, amounts of materials and method of making the electrode of Kerr and Sano are the same as those of the present invention, and therefore the manner in which the oxidation states change should be the same.
As to claim 10, it would have been obvious to one of ordinary skill in the art that since the composition of the cathode, the amounts of the components of the cathode and the method of making the cathode of Chen and Zhang are the same as those of the present invention, the current-voltage profile would be the same as that of the present invention.
Regarding claims 11 and 12, it would have been obvious to one of ordinary skill in the art that since the composition of the cathode, the amounts of the components of the cathode and the method of making the cathode of Chen and Zhang are the same as those of the present invention, the capacity would be the same as that of the present invention, which is at least 305 mA/g.
As to claim 13, it would have been obvious to one of ordinary skill in the art that the cathode would have a discharge capacity of at least 90% of a theoretical value for the discharge capacity of the ε-VOPO4 because Kerr teaches that the cathode is mostly ε-VOPO4 and the remaining components improve the capacity.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art that the cathode of Kerr and Sano could have an energy capacity of at least 850 mWh/g because the composition of the cathode, the amounts of the components of the cathode and the method of making the cathode of Kerr and Sano are the same as those of the present invention and thus the cathode should have the same properties.
As to claim 18, it would have been obvious to one of ordinary skill in the art that a common electrolyte used in a lithium battery, such as the one of Sano, would be able to operate at a battery potential of at least 4.5 V.
5.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (“Highly Reversible Li Insertion at 4 V in ε-VOPO4/α-LiVOPO4 Cathodes”) in view of Sano (U.S. Patent Publication 2013/0260228) as applied to claims 1, 3, 5, 9-14 and 17-19 above, and further in view of Guangyong (CN Publication 102600875).
	The teachings of Kerr and Sano have been discussed in paragraph 4 above.
	Kerr and Sano fail to disclose that the ε-VOPO4 is solvothermally generated.
	Guangyong discloses a process of forming a nanometer vanadyl phosphate material comprising placing a vanadium and phosphorus source in a pressure vessel, adding a solvent and mixing evenly, raising the temperature for solvothermal reaction, filtering and washing the material, and vacuum drying the material (Paragraph 0010), as recited in claim 2 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a solvothermal process for forming the VOPO4 material of Kerr because Guangyong teaches that this is an efficient technique for forming nano-sized vanadyl phosphate material.
6.	Claim(s) 4, 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (“Highly Reversible Li Insertion at 4 V in ε-VOPO4/α-LiVOPO4 Cathodes”) in view of Sano (U.S. Patent Publication 2013/0260228) as applied to claims 1, 3, 5, 9-14 and 17-19 above, and further in view of Chen (U.S. Patent Publication 2012/0321953).
	The teachings of Kerr and Sano have been discussed in paragraph 4 above.
	Kerr and Sano fail to disclose that graphene nanoplatelets are used as the conductive carbon material, and that the graphene nanoplatelets have a surface area of at least 100 m2/g.
	Chen discloses a cathode used in a lithium battery comprising: a vanadium oxide and nanographene platelets (NGPs) composite (Paragraphs 0028, 0039), as recited in claims 4, 7, 15 and 16 of the present invention.  Chen also discloses that the NGPs have a specific surface area of 300-2600 m2/g (Paragraph 0081), as recited in claim 8 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used NGPs with a surface area greater than 100 m2/g as the carbon particles of Kerr and Sano because Chen teaches that they improve electrochemical properties of the cathode. 
7.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (“Highly Reversible Li Insertion at 4 V in ε-VOPO4/α-LiVOPO4 Cathodes”) in view of Sano (U.S. Patent Publication 2013/0260228) as applied to claims 1, 3, 5, 9-14 and 17-19 above, and further in view of Gozdz (U.S. Patent Publication 2007/0166617).
	The teachings of Kerr and Sano have been discussed in paragraph 4 above.
	Kerr and Sano fail to disclose that the carbon particles are carbon nanotubes.
	Gozdz discloses a lithium ion battery comprising a cathode that comprises a VOPO4 active material and a conductive additive, such as carbon nanotubes (Paragraphs 0087 and 0116), as recited in claim 6 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used carbon nanotubes as the carbon particle of Kerr because Gozdz teaches that carbon nanotubes are good alternatives to acetylene black as a conductive additive in a cathode comprising VOPO4.
8.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (“Highly Reversible Li Insertion at 4 V in ε-VOPO4/α-LiVOPO4 Cathodes”) in view of Chen (U.S. Patent Publication 2012/0321953). 
	The teachings of Kerr have been discussed in paragraph 4 above.
	Kerr fails to disclose that the conductive carbon additive is graphene.
	Chen discloses a cathode used in a lithium battery comprising: a vanadium oxide and nanographene platelets (NGPs) composite (Paragraphs 0028, 0039), as recited in claims 4, 7, 15 and 16 of the present invention.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used NGPs as the carbon particles of Kerr because Chen teaches that they improve electrochemical properties of the cathode.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722